Citation Nr: 1028333	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for vascular disease.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that vascular disease was present in-service or 
that vascular disease is related to service, including the 
Veteran's alleged exposure to ionizing radiation.


CONCLUSION OF LAW

Vascular disease was not incurred or aggravated during military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application for VA compensation for vascular disease, 
which was filed in September 2006.  A VCAA notice letter 
addressing the applicability of the VCAA to service connection 
claims, what type of evidence was needed to substantiate a 
service connection claim, and of VA's obligations to the Veteran 
in developing such a claim was dispatched to the Veteran in April 
2007, which addressed the issue on appeal and satisfied the 
above-described mandates, as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability and 
assigns an effective date for the disability, as prescribed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It also included 
notice of the laws and regulations governing claims of service 
connection based on exposure to ionizing radiation.  The April 
2007 notice letter was fully compliant with the current notice 
requirements and was furnished prior to the adjudication of the 
vascular disease claim in the first instance.  Therefore, there 
is also no defect in the timing of the notice.  Furthermore, even 
if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board nonetheless finds that this notice problem does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letter as well as the rating decision, statement of the case, and 
supplemental statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and post-
service VA, Social Security Administration (SSA), and private 
medical records for the period spanning 1997 - 2009 have been 
obtained and associated with the claim's files.  

At this juncture, the Board notes that the Veteran presents the 
specific assertion that his current vascular disease (clinically 
diagnosed as aortoiliac occlusive disease with claudication, 
hypertensive vascular disease, and peripheral vascular disease, 
treated with aortoiliac stent placement and aortofemoral bypass) 
is due to his alleged exposure to radiation in service while 
testing Geiger counters, pursuant to duties associated with his 
military occupational specialty as an electrical instrument 
repairman (see Veteran's DD-214 Form).  He therefore requests 
that VA undertake the appropriate development for a radiation 
exposure claim, to include determining his in-service radiation 
dose estimate, or providing him with a VA examination with nexus 
opinion at the very least.  

However, after reviewing the relevant facts of the case, the 
Board concludes that no such development is warranted as vascular 
disease is not recognized in the applicable regulations as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2) (2009), and 
furthermore, the Veteran has not submitted any clinical or 
scientific evidence that specifically links his individual case 
of vascular disease to his alleged in-service radiation exposure, 
such that a duty to appropriately develop the claim as a 
radiation exposure case is triggered.  See 38 C.F.R. § 
3.311(b)(2) (2009); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In this regard, the Board has considered the medical article from 
The American Journal of Pathology, dated February 2006, that the 
Veteran submits in support of his claim.  The authors of this 
medical treatise conclude, in pertinent part, that after 
radiotherapy treatment, there is an increased incidence of 
localized atherosclerosis in patients with Hodgkin's disease, 
breast cancer, and head and neck cancer.  The Board finds that, 
based on the Veteran's aforementioned account of his alleged in-
service radiation exposure, there is nothing in common between 
the facts specific to the Veteran and the facts specific to the 
group of patients who were the subject of the February 2006 
medical article.  Whereas the subjects of the medical study were 
cancer patients being exposed to clinical doses of radiation for 
treatment of specific types of cancers (i.e., Hodgkin's disease, 
breast cancer, and head and neck cancer), the medical records in 
the Veteran's claims file show that he is not a current cancer 
patient, nor was he ever a cancer patient in service.  Further, 
he does not allege exposure in service to clinical levels of 
radiation such as those used in the treatment of cancer patients.  
According to his own account, he tested, repaired, and calibrated 
electronic instruments that included Geiger counters in service, 
and that calibrating the Geiger counters involved placing their 
sensors near very small samples of radioactive material that were 
kept in sealed lead canisters when not in use.  

Therefore, because the facts pertaining to his alleged radiation 
exposure in service are so different in scope, dissimilar in 
circumstance, and divergent from the documented facts surrounding 
the clinical radiation exposures of the cancer patients involved 
in the study associated with the February 2006 medical article 
that the correlation between medicinal radiation exposure and the 
increased incidence of atherosclerosis advanced by this article 
simply cannot be construed as somehow being supportive of the 
Veteran's individual claim.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

The Board concludes that it is not necessary to provide the 
Veteran with an examination for a nexus opinion in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements.  
As will be further discussed below, the Veteran's service 
treatment records show no treatment or diagnosis of vascular 
disease and, as previously discussed, vascular disease is not a 
radiogenic disease as recognized in the regulations and the 
treatise evidence submitted by the Veteran does not establish a 
link between his alleged radiation exposure in service with his 
present diagnosis of vascular disease.  As he is also a layperson 
without medical qualification to make diagnoses or nexus 
opinions, and as his statements, to the extent that they purport 
a history of vascular disease symptoms since service, are 
contradicted by the clinical evidence, his unsubstantiated lay 
statements alone are deemed to be neither competent nor credible 
for purposes of establishing an "in-service event, injury or 
disease," are thus insufficient to trigger VA's duty to provide 
him with an examination.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

Entitlement to Service Connection for Vascular Disease.

At his March 2009 RO hearing before a Decision Review Officer, 
the Veteran testified, in pertinent part, that he believed that 
his peripheral vascular disease was due to his "exposure to 
small amounts of radiation during. . . service between the years 
of (19)73 and (19)74" while calibrating Geiger counters using 
small controlled amounts of radioactive material.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of elevated blood pressure or vascular 
abnormality in service will permit service connection for 
vascular disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Other specifically enumerated diseases, including hypertension, 
if manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309. 

As to disease or injury caused by the alleged radiation exposure, 
service connection may also be established in one of two other 
ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
First, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of the specifically enumerated cancers, it 
will be presumed that the cancer was incurred in-service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the 
specifically enumerated cancers are as follows:  (i) Leukemia 
(other than chronic lymphocytic leukemia); (ii) Cancer of the 
thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; 
(v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) 
Cancer of the small intestine; (viii) Cancer of the pancreas; 
(ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); 
(xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis B 
is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of 
the urinary tract; (xvi) Bronchiolo-alveolar carcinoma.  Note: 
For the purposes of this section, the term "urinary tract" 
means the kidneys, renal pelvis, ureters, urinary bladder, and 
urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; 
(xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) 
Cancer of the ovary.  

The list of the specifically enumerated radiation-risk activities 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, Japan 
during specific periods of time; and service at specific nuclear 
weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically enumerated 
diseases within a period specified for each by law, then his 
claim is referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there is 
a reasonable possibility that the disease was incurred in-
service.  38 C.F.R. § 3.311.  The list of the specifically 
enumerated diseases are as follows:  (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; 
(vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Lastly, the Board notes that it has thoroughly reviewed all the 
evidence in the Veteran's claim's files.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the claimant).

The Radiation Presumptions

Initially, the Board notes that vascular disease is not one of 
the specifically enumerated cancers listed at 38 C.F.R. 
§ 3.309(d) or radiogenic diseases listed at 38 C.F.R. § 3.311.  
Therefore, the Board finds that service connection is not 
warranted based on the presumptions found at 38 C.F.R. 
§§ 3.309(d) and VA had no obligation to undertake the development 
outlined in 38 C.F.R. § 3.311.  Accordingly, the Board will next 
consider whether the Veteran is entitled to service connection on 
a direct basis under 38 C.F.R. § 3.303.  Combee, supra.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), as reported 
above, the record confirms that the Veteran's occupational 
specialty was electrical instrument repairman (see Veteran's DD-
214 Form).  Moreover, the Board finds that the Veteran is both 
competent and credible to report that he calibrating Geiger 
counters while on active duty.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

However, the Board notes that service treatment records show 
normal clinical findings on evaluation of his vascular system 
during enlistment examination in May 1971, with normal blood 
pressure of 118/82 mmHg (systolic/diastolic in millimeters of 
mercury) as defined by VA.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  A treatment noted in service, dated in 
September 1972, shows a normal blood pressure reading of 110/72 
mmHg.  Id.  An April 1974 medical examination in preparation for 
service separation also shows normal clinical findings on 
evaluation of his vascular system, with normal blood pressure of 
100/60 mmHg.  Id.  On separation from service in June 1974, the 
Veteran affirmed in a written affidavit that there was no change 
in his medical condition since the April 1974 clinical 
examination.  

Therefore, the Board finds the service treatment records are 
negative for complaints or a diagnosis of vascular disease.  
Moreover, the Board finds that any claims by the Veteran's and/or 
his representative that the claimant had vascular disease while 
in-service not persuasive because vascular disease cannot be 
diagnosed by symptoms apparent to a lay person and his statements 
to the contrary are neither competent nor credible evidence.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Accordingly, entitlement to service connection for 
vascular disease based on in-service incurrence must be denied 
even though the Veteran was competent and credible to report that 
he calibrating Geiger counters while on active duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that, while the post-service private, VA, and SSA 
medical records show that the Veteran received treatment for 
chronic vascular disease beginning in 1997, none of the records 
contain a medical opinion finding a causal association or link 
between the Veteran's vascular disease and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's current vascular disease was caused by his military 
service, including his in-service radiation exposure, the Board 
acknowledges as it did above that the appellant is competent to 
give evidence about what he sees and feels and his representative 
is competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
However, the Board finds that these assertions lack credibility 
because, as reported above, they are not competent to provide an 
opinion that requires special medical training when the disease 
process is not visible to the naked eye.  Id.  

Based on the discussion above, the Board also finds that service 
connection for vascular disease is not warranted based on the 
initial documentation of the disability after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disorder 
and an established injury, disease, or event of service origin.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), post-service private, VA, and SSA medical records 
show that the Veteran received treatment for chronic vascular 
disease beginning in 1997, when he underwent surgery for 
placement of bilateral iliac stents to treat aortoiliac occlusive 
disease that produced severe claudication symptoms.  In November 
2004, he underwent bilateral aortofemoral bypass surgery.  
Relevant clinical diagnoses shown in his medical records for the 
period from 1997 - 2009 include hypertension and peripheral 
vascular disease.  Furthermore, SSA records show that he was 
deemed to have been disabled by peripheral vascular (arterial) 
disease (diabetic peripheral arterial disease) as of September 
2005 for purposes of entitlement to SSA benefits.  

The Board finds that the length of time between the Veteran's 
separation from active duty in 1974 and first seen with 
complaints and/or a diagnosis of a vascular disease in 1997 to be 
compelling evidence against finding continuity.  Put another way, 
the over twenty year gap between the Veteran's discharge from 
active duty and the first evidence of the claimed disorder weighs 
heavily against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
representative is competent to provide evidence about what he 
sees.  Id.  However, upon review of the claim's folders, the 
Board finds that the Veteran's and his representative's 
assertions that the claimant has had problems which turned out to 
be a vascular disease since service are not credible.  In this 
regard, the Veteran and his representative's claims are contrary 
to what is found in the April 1974 medical examination conducted 
just prior to his separation from active duty and the post-
service medical records.  In these circumstances, the Board gives 
more credence and weight to the medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for a 
vascular disease for over twenty years following his separation 
from active duty, than the Veteran's and his representative's 
claims.  Therefore, entitlement to service connection for a 
vascular disease based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

In reaching the above conclusions, the Board has not overlooked 
the February 2006 medical treatise evidence filed by the Veteran.  
In this regard, the Board notes that medical article or treatise 
evidence may be uses to meet the requirement for a medical nexus 
when it is sufficiently specific to the facts of a given case.  
Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to 
establish a superimposed injury solely by generic information in 
a medical journal or treatise "is too general and inclusive."  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  Still, 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility").  

In this regard and as discussed above, the February 2006 medical 
article addresses the correlation between radiation therapy for 
treatment of specific cancers and higher incidences of 
development of localized atherosclerosis.  Therefore, because the 
facts pertaining to the February 2006 medical article are so 
different and dissimilar to the facts relating to the Veteran's 
individual case, the Board finds that it is impossible to 
construe the medical article as being supportive of the 
appellant's claim.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999) (generic texts, which do not address the facts in this 
particular case with any degree of medical certainty, do not 
amount to competent medical evidence).  

The Board also finds that the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309(a) also do not help the Veteran in establishing 
his claim because the record does not show his being diagnosed 
with any of the presumptive disorders within one year of his 1977 
separation from active duty.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
vascular disease on a direct and presumptive basis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309, 3.309.  



In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER


Service connection for vascular disease is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


